Citation Nr: 9927958	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-08 616 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 30 percent for 
a shell fragment wound and burn of the right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to November 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  Post-traumatic stress disorder results in occupational 
and social impairment with no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. 

2.  A shell fragment wound and burn of the right shoulder is 
no more than moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for a shell fragment wound and burn of the right shoulder, 
Muscle Group I, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 
5301 (1998 & 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Post-Traumatic Stress Disorder

Post-traumatic stress disorder is evaluated as 30 percent 
disabling under diagnostic code 9411.  A 30 percent 
evaluation is warranted for a mental disorder, such as post-
traumatic stress disorder, if the disorder results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss.  A 
50 percent evaluation is warranted if the disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The veteran underwent a VA examination in September 1997 
during which post-traumatic stress disorder was diagnosed.  
The veteran complained of experiencing dreams about Vietnam 
that interfered with sleep, causing him to feel sleepy at 
work.  He described himself as irritable, although he 
indicated that he was not abusive.  He further indicated that 
he experienced difficulty concentrating, felt he was being 
watched, and hated firecrackers and the fourth of July.  He 
reported experiencing difficulty trusting others and 
complained of feeling depressed since he separated from 
service.  Examination revealed the veteran to be 
appropriately dressed.  The examiner described the veteran as 
appearing fatigued and his mood as dysphoric.  The veteran's 
affect was blunted.  He was oriented, although he was 
mistaken by one day concerning the day's date.  The veteran 
denied visual hallucinations.  

The veteran was enrolled in the post-traumatic stress 
disorder clinic in January 1998.  The veteran reportedly was 
moderately depressed that month, although he did not have 
full depressive symptoms.  He complained of past periods of 
sleep disruption, but indicated that he was sleeping fairly 
well at that time and that he slept at least six hours per 
night.  The veteran denied irritability or anger outbursts.  
In May 1998, the veteran indicated that he slept four hours 
per night and that he worked four hours.  The veteran, who 
was divorced and taking care of two children, also indicated 
that he had no steady partner, although he apparently 
attributed this to erectile dysfunction.  The assessment 
included erectile dysfunction with several contributing 
factors, including high stress level, resolving depression, 
low self esteem and social withdrawal/avoidance, as well as 
diabetes.  The veteran also indicated that he felt less 
depressed and somewhat better about himself since being in 
treatment.  

A psychiatrist who has been involved in the veteran's care 
since he began treatment throughout the VA has submitted a 
number of letters on the veteran's behalf.  In March 1998 
that psychiatrist concurred with an opinion indicating that 
the veteran's symptoms included anxiety bordering on panic 
attacks, combat nightmares leading to only two to three hours 
of sleep at night, frequent intrusive daytime combat imagery, 
guilt, hyper-vigilance and difficulty with the ability to 
concentrate.  That opinion also reflects that, although the 
veteran remained employed at the post office, his symptoms 
significantly interfered with his work attendance and 
performance and that it was questionable, given the severity 
of the veteran's symptoms, how long he would be able to 
remain employed.  A June 1998 letter signed by the same 
individuals reflects that the veteran's post-traumatic stress 
disorder, characterized as chronic and severe, resulted in 
chronic sleep impairment with occasional decreases in the 
veteran's ability to perform his duties, a chronic depressed 
mood, anxiety, bouts of paranoia, frequent periods of 
forgetfulness, chronic hyper-vigilance and guilt.  Another 
June 1998 letter from the veteran's psychiatrist reflects 
that the veteran was treated for an "emergency condition" 
on the day the letter was authored and recommends that the 
veteran be "excused from work" that day.  

In August 1998, the veteran again underwent a VA examination.  
The veteran complained of trouble sleeping that he indicated 
had "come and gone" during the preceding 12 months.  The 
veteran's complaints included impotence, although he denied 
any crying spells.  He denied any suicidal or homicidal 
feelings.  The veteran was appropriately dressed.  His mood 
and affect were dysphoric, and his speech was monotonous.  He 
did not experience hallucinations.  The examiner's findings 
consisted of "depression, not suicidal, sleep impairment, 
short term memory impairment."  The diagnoses were post-
traumatic stress disorder and major depression, and the 
examiner assigned a global assessment of functioning (GAF) 
evaluation of 60 to 65.   

The evidence associated with the claims file does not warrant 
a higher evaluation.  A GAF evaluation of 61 to 70 is 
consistent with some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF 
evaluation of 51 to 60 is consistent with moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  American Psychiatric 
Association, Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  The GAF assigned by the most recent VA 
examiner reflects a consideration of the entire claims file 
and supports an evaluation no higher than 30 percent.  

Symptoms associated with post-traumatic stress disorder 
include paranoia, sleeplessness and anxiety.  However, the 
veteran's symptoms to date do not appear to result in reduced 
reliability and productivity.  Although the veteran's 
treating physician has characterized the veteran's disability 
as severe and as producing significant interference with 
work, the veteran remains employed and is caring for two 
children.  There is some evidence that the veteran is 
involved in his community, including an entry that references 
the veteran's plans to pursue involvement as an auctioneer.  
Further, a June 1998 letter suggests that chronic sleep 
impairment results only in  occasional decreases in the 
veteran's ability to perform his duties.  This overall 
disability picture, therefore, suggests occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but does not suggest the criteria necessary for a 
higher evaluation.  

The Board has considered the holding in Fenderson v. West,12 
Vet. App. 119 (1999), and whether a staged rating is 
warranted in this case.  However, the veteran's overall level 
of disability associated with post-traumatic stress disorder 
does not appear to have changed significantly over time and 
there is no period of time for which an evaluation in excess 
of 30 percent is warranted.  A staged rating, therefore, is 
not appropriate. 

II.  Shell Fragment Wound and Burn, Right Shoulder

A shell fragment wound and burn of the right shoulder is 
evaluated as 30 percent disabling as an injury to Muscle 
Group I under Diagnostic 5301.  This claim was filed in May 
1997, and in the course of this appeal, substantive changes 
were made to the schedular criteria for evaluating muscle 
injuries.  See 62 Fed. Reg. 30235 (1997).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under both the old and new criteria, in the case of a 
dominant extremity, injuries to Muscle Group XV warrant a 30 
percent evaluation where moderately severe and a 40 percent 
evaluation where severe.  38 C.F.R. § 4.73, Diagnostic Code 
5312 (1998 & 1997).  The differences between the prior 
criteria and the current criteria are largely organizational 
and have no significant impact upon the current case.  

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  However, the regulations 
recognize that there are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  
38 C.F.R. § 4.72 (1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection, or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1997).  

In order to be characterized as moderately severe a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a), (b) (1998).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d) (1998).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (1998).

Service medical records reflect that in March 1969 the 
veteran received multiple fragment wounds and a burn in the 
area of the right shoulder.  There was no nerve or artery 
involvement.  X-ray examination of the right shoulder in mid-
March revealed the bone structure and joint spacing to be 
normal; no pathological changes were observed at that time.  
The veteran spent approximately three weeks either in transit 
or on convalescent leave.  In April 1969, upon the veteran's 
return from convalescent leave, an examiner noted a "V" 
shaped, crusted lesion, described as a second degree burn 
which was healing.  The lesion was one inch by three inches 
on each wing of the "V."  Function of the upper extremity 
was reportedly excellent, with no functional deficit.  The 
diagnoses included fragment wounds and burn of the right 
upper extremity, healed.  

The veteran underwent a VA examination in July 1970.  
Examination of the right shoulder revealed a one centimeter 
by 13 centimeters scar raised above skin level, which was 
characterized as representing a probable foreign body 
reaction.  There was also a superficial burn area, measuring 
five by three centimeters.  The skin in this area was 
slightly discolored.  Range of motion in the right shoulder 
was within normal limits.  X-ray examination of the right 
shoulder was "essentially negative."  

Service connection was established for shell fragment wounds 
and burns of the right shoulder in October 1970 in a rating 
decision that noted incurrence of multiple fragment wounds in 
March 1969.  The veteran's disability was evaluated as 10 
percent disabling.  The veteran's disability rating has since 
remained unchanged until recently increased to 30 percent in 
February 1998.

During a VA examination in September 1997, the veteran 
complained of pain and stiffness in the area of the right 
shoulder.  The examiner observed that the stiffness and pain 
did not appear to affect range of motion subjectively to a 
significant degree.  Examination of the right deltoid area 
revealed a well healed rhomboidal superficial traumatic scar 
that measured 5.5 by 3.0 cm in greatest dimension.  
Examination of the right shoulder revealed no sign of 
palpable bony abnormality or local tenderness or 
inflammation.  The veteran had relatively good range of 
motion.  His strength was intact against resistance, but 
resistance did provoke some degree of painful discomfort in 
the right shoulder.  The veteran was able to flex his right 
shoulder to 95 degrees antegrade, extend his shoulder to 45 
degrees, abduct the shoulder to 90 degrees and adduct the 
shoulder to 40 degrees, all movements of which were limited 
by stiffness, pain and discomfort in the involved shoulder.  
The diagnoses included well healed, traumatic wound of the 
right deltoid area, and chronic strain of the right shoulder.

The evidence associated with the claims file does not warrant 
a higher evaluation.  Treatment records do not reflect the 
presence of a fracture of the underlying bone, do not 
reference an exit wound, and do not suggest the presence of 
through and through injury.  There is no indication of 
infection at the time of the original injury and the 
veteran's period of convalescence was neither extended nor 
otherwise remarkable, resulting in resumption of good 
function.  Current examinations also reflect good range of 
motion and intact strength.  It is questionable whether the 



veteran's injury may be characterized as more than moderate, 
and it is certainly not more than moderately severe.   

The Board has considered the applicability of rating criteria 
pertaining to limitation of motion.  In the case of a major 
extremity, limitation of motion of the arm warrants a 30 
percent evaluation if limited to half way between the side 
and shoulder level and a 40 percent evaluation if limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  However, even considering the 
veteran's complaints of pain and the holding of DeLuca, the 
evidence associated with the claims file suggests that the 
veteran's disability is not so significant as to approximate 
the criteria for a higher evaluation based upon limitation of 
motion.  Under the circumstances, the veteran's claim must be 
denied.  



ORDER

A claim for an increased evaluation for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling, is 
denied.

A claim for an increased evaluation for a shell fragment 
wound and burn of the right shoulder, currently evaluated as 
30 percent disabling, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

